Journal Entries (1816-30): Journal2: (1) Bill of complaint filed *p. 514; (2) notice of suit ordered published *p. 523; (3) answer filed *p. 591; (4) Sibley ruled to answer on oath *p. 696. Journal3: (5) Leave to withdraw answer, rule to answer, continued *p. 266. Chancery Journal: (6) Continued *p. 53. Journal 4: (7) Name of attorney stricken from docket MS p. 58; (8) replication refiled, reference to register, continued MS p. 71; (9) continued MS p. 114; (10) stipulation to take depositions filed, continued MS p. 116; (11) motion for reference to take depositions MS p. 181; (12) motion for reference granted, continued MS p. 213; (13) rule of reference extended MS p. 256; (14) reference for taking testimony MS p. 275; (15) rule for taking testimony extended [labeled “error”] MS p. 278; (16) motion that complainant answer interrogatories MS p. *77363; (17) conveyance considered as in trust, case referred to master, complainant ruled to answer interrogatories MS p. 364; (18) motion to confirm master’s report MS p. 367; (19) exceptions to master’s report argued, submitted MS p. 375; (20) exceptions overruled, report ordered corrected MS p. 378; (21) motion to confirm master’s second report MS p. 384; (22) decree MS p. 400; (23) decree signed MS p. 403.
Papers in File: [None]
Chancery Case 3 of 1820.